DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/IB2018/060412 filed December 20, 2018, which claims foreign priority to SWEDEN Document 1751617-0 filed December 21, 2017.
Status
This Office Action is in response to Applicants' Communication filed on June 19, 2020 in which Claims 1-15 and 17-22 are amended to change the breadth and scope of the claims.  Claims 1-22 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) filed June 19, 2020 and August 31, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The information recited in Claim 15 of a spun mat or spun filaments obtained via the method of Claim 1 lacks clear antecedent basis since Claim 1 does not disclose process steps for obtaining a spun mat or spun filaments.
	Claims 18-21 are also rejected since these claims are dependent from Claim 15 and do not clarify the method of obtaining spun filaments recited in Claim 15.
	The language recited in Claim 17 of a “method comprising preparing spun filaments of crosslinked dialdehyde microfibrillated cellulose according to claim 1” lacks clear antecedent basis since Claim 1 does not disclose process steps for obtaining a spun mat or spun filaments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Hell et al (“”Dialdehyde Cellulose” Nanofibers by electrospinning as polyvinyl alcohol blends: Manufacture and Product characterization”, Journal of Wood Chemistry and Technology, 0:1-15, 2017, provided with the IDS fled 6/19/2020).
	Applicants claim spun mat or spun filaments obtained via the method of claim 1 and a spun mat or spun filaments comprising crosslinked dialdehyde microfibrillated cellulose.
	The Hell et al reference discloses a nanofiber that was obtained by electrospinning of “dialdehyde cellulose” (periodate-oxidized cellulose, DAC) and polyvinyl alcohol (PVA), using water as the solvent.  The Hell et al reference discloses that characterization of the electrospun fabrics thereof, revealed a highly crosslinked DAC structure reinforced with PVA. The Hell et al reference discloses that fluorescence labeling confirmed the presence of reactive aldehyde functionalities in the electrospun web (see the abstract).  The electrospun web disclosed in the Hell et al reference anticipates the spun mat or spun filaments and web comprising crosslinked dialdehyde microfibrillated cellulose recited in current Claims 15, 16, 18-20.  This teaching disclosed Hell et al reference also anticipate the polymer composite comprising the spun fibrous material as recited in current Claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hell et al (“”Dialdehyde Cellulose” Nanofibers by electrospinning as polyvinyl alcohol blends: Manufacture and Product characterization”, Journal of Wood Chemistry and Technology, 0:1-15, 2017, provided with the IDS fled 6/19/2020).
	Applicants claim a method for preparing a fibrous material of crosslinked microfibrillated cellulose, said method comprising the steps of: i. spinning a cellulose composition comprising dialdehyde microfibrillated cellulose (DA-MFC) into a fibrous material; and, ii. reducing the pH of said fibrous material to pH 7 or below, to provide cross- linking of the dialdehyde microfibrillated cellulose.
The Hell et al reference discloses a nanofiber that was obtained by electrospinning of “dialdehyde cellulose” (periodate-oxidized cellulose, DAC) and polyvinyl alcohol (PVA), using water as the solvent.  The Hell et al reference discloses that characterization of the electrospun fabrics thereof, revealed a highly crosslinked DAC structure reinforced with PVA. The Hell et al reference discloses that fluorescence labeling confirmed the presence of reactive aldehyde functionalities in the electrospun web (see the abstract).  It is known in the art that polyvinyl alcohol (PVA), as a 5% solution, exhibits a pH in the range of 5.0 to 6.5, which embraces step (ii) of current Claim 1 and Claim 5 of reducing the pH of the fibrous material to pH 7 or below, to provide crosslinking of the dialdehyde microfibrillated cellulose.  The electrospun web disclosed in the Hell et al reference (see abstract) embraces the spun mat or spun filaments and web comprising crosslinked dialdehyde microfibrillated cellulose as recited in current Claims 6, 7 and 17.  This teaching disclosed Hell et al reference also embraces the method of providing a polymer composite comprising the fibrous material as recited in current Claim 22.
The periodate-oxidized cellulose mentioned above (also see abstract) embraces the subject matter recited in current Claim 9 wherein the cellulose composition additionally comprises chemically-modified microfibrillated cellulose.  The Hell et al reference mention that there was heating due to extensive crosslinking and also disclose heating during the dissolution process (i.e., dissolution of the periodate-oxidized cellulose) (See page 5, right column, lines 13-17), which embraces subject matter recited in current Claims 2-4 that include the step of heat-treatment of the fibrous material, concurrently or subsequently, with the step of pH reduction.
The currently claimed method for preparing a fibrous material of crosslinked microfibrillated cellulose differs from the method disclosed in the Hell et al reference by reciting the step of reducing the pH of the fibrous material to pH 7 or below, to provide crosslinking of the dialdehyde microfibrillated cellulose.
It is noticed in the Hell et al reference that polyvinyl alcohol is used as crosslinking agent (see abstract).  It is generally known in the art that polyvinyl alcohol (PVA), as a 5% solution, exhibits a pH in the range of 5.0 to 6.5, which embraces step (ii) of current Claim 1 of reducing the pH of the fibrous material to pH 7 or below, to provide crosslinking of the dialdehyde microfibrillated cellulose.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention to reduce the pH of the reaction medium to pH 7 or below in the Hell et al reference to provide crosslinking of the dialdehyde cellulose nanofiber in view of the knowledge that polyvinyl alcohol exhibits a pH in the range 5.0 to 6.5 in a 5% solution. 


Summary
	No claims has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623